DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2010/0034689 A1), hereinafter Hirata, originally of record in the IDS dated September 04, 2020.

Regarding claim 1, Hirata teaches an austenitic stainless steel ([0055]), which comprises by mass percent as described in the below table (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), and further these values meet the equations explained below the table.
Table
Element
Cl. 1 Range
Cit. [0044]; [0049]-[0051]
Motivation to optimize
Lower-Upper Overlap; average

0.04-0.12
0.05-0.15
Sufficient to improve high temperature strength, limited to avoid corrosion resistance deterioration ([0057])
0.05-0.10; 0.075
Si
0.25-0.55
≤ 1.0
Sufficient to deoxidize, increase corrosion resistance and oxidation resistance at high temperatures, limited to maintain creep strength and toughness ([0061])
0.2-0.7; 0.45
Mn
0.7-2.0
≤ 2.0
Sufficient to deoxidize and stabilize austenite phase, limited to maintain creep ductility and toughness ([0065])
0.8-2.0; 1.4
P
≤ 0.035
≤ 0.04
Limited because they are impurities, in order to maintain grain boundary binding force and avoid cracking ([0083]-[0084])

S
≤ 0.0015
≤0.03


Cu
0.02-0.80
≤ 4
Sufficient to stabilize the austenite phase and enhance high temperature strength, limited to avoid cracking ([0100])
0.01-0.6; 0.3
Co
0.02-0.80
≤ 1
Sufficient to increase stability of austenite phase and enhance high temperature strength, limited for cost effectiveness ([0106])
0.01-1.00; 0.5
Ni
10.0-14.0
6-13
Sufficient to obtain austenitic microstructure and structural stability for creep strength, limited to be cost effective ([0068])
8-12; 10
Cr
15.5-17.5
15-25
Sufficient to ensure oxidation and corrosion resistance at high temperatures, limited to 

Mo
1.5-2.5
≤ 2
Sufficient to enhance high temperature strength, limited to avoid deterioration of creep strength ([0102])
1.0-2; 1.5
N
0.01-0.1
0.03-0.15
Sufficient to ensure creep strength at high temperatures and limited to avoid cracking ([0074])
0.03-0.10; 0.07
Al
≤ 0.030
≤ 0.03
Limited to maintain workability and ductility

O
≤ 0.020
--


Sn
≤ 0.01
≤ 0.1
Limited because they are impurities, in order to maintain grain boundary binding force and avoid cracking ([0083]-[0084])

Sb
≤ 0.01
≤ 0.01


As
≤ 0.01
≤0.01


Bi
≤ 0.01
--


V
≤ 0.05
≤ 0.5
Sufficient to maintain creep strength at high temperatures and limited to avoid coarsening which causes decrease in creep strength and toughness ([0080])

Nb
≤ 0.02
≤ 1.0
Sufficient to maintain creep strength at high temperatures and limited to avoid coarsening which causes decrease in creep strength and toughness ([0080])

Ti
≤ 0.03
≤ 0.5
Sufficient to maintain creep strength at high temperatures and limited to avoid cracking ([0080])


≤ 0.50
≤ 2
Sufficient to enhance high temperature strength, limited to avoid cracking ([0104])

B
≤ 0.005
≤ 0.012
Sufficient to strengthen grain boundaries and limited to maintain melting point ([0117])

Ca
≤ 0.010
≤ 0.02
Sufficient to increase hot workability and limited to avoid reducing cleanliness ([0119]-[0125])

Mg
≤ 0.010
≤0.02


REM
≤ 0.10
≤ 0.1


Fe & impurities
balance
balance




	In order to confirm the equations are met, the average value of the upper and lower overlapping points between the claim and the citation were used (shown above in far right column of the Table).
	(i) 18.0 ≤ Cr+Mo+1.5Si ≤ 20.0= 16.25 + 1.5 + (1.5* 0.45) = 18.02
	(ii) 14.5 ≤ Ni + 30x (C+N) + .5x(Mn+Cu+Co) ≤ 19.5  = 10 + 30 x(0.075+ 0.07) + 0.5 x (1.4+0.3+0.5) = 15.45

Regarding claim 2, Hirata teaches each limitation of claim 1 as discussed above and further teaches the chemical composition further contains by mass Sn, Sb and As each not more than 0.01 mass % ([0084]; (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Regarding claim 3, Hirata teaches each limitation of claim 1 as discussed above and further teaches the composition comprises B at less than or equal to 0.012 mass% ([0091]]-[0093]; (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Response to Arguments
Applicant’s claim amendments, filed August 04, 2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of March 04, 2021 has been withdrawn. 

Applicant’s claim amendments, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of May 04, 2021 has been withdrawn. 

Applicant's arguments filed August 08, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections.  Specifically, applicant’s arguments to the value of P2 in Hirata being 0.18 or less using the values of Nb, V and Ti as claimed being different from Hirata’s claimed value of 0.2 or more is not persuasive.  The values of 0.18 or less of applicant’s claims and a value of 0.2 or more of Hirata are substantially close, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The generalized disclosure of Hirata that high creep strength is ensured at 0.2 or more ([0088]) is not a sufficient showing that the art teaches away from 0.18, which in fact rounds to 0.2.  Further, applicant has not shown the criticality of the range of 0.18 or less compared to 0.2 or more, where unusual or unexpected results would be achieved relative to the prior art range (MPEP 2144. III A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 

/K.A.C./Examiner, Art Unit 1784